DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 08, 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-6, 8, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De la Barre et al. (Patent No. US 8,358,335B2) in view of an Information Disclosure Statement (IDS) filed on 12/08/2020 by the applicant Jurk et al. (WO 2012069071 A1).
Regarding claim 1,
De la Barre teaches the following limitations of claim 1:
a 3D display system (Figs. 1-4, a stereoscopic display) comprising a 3D display element with a plurality of emission regions adapted to emit electromagnetic radiation (abstract- pixels of a matrix screen (21) are actuated as a function of the image information… light emanating from each of these sub-groups of pixels), 
 wherein at least some emission regions are assigned to a first group and at least some emission regions are assigned to a second group (abstract, col. 2, lines 1-20: light emanating from each of these sub-groups of pixels), wherein a pixel of a first perspective of an image is represented by each emission region of the first group,
a pixel of a second perspective of the image is represented by each emission region of the second group (abstract, col. 2, lines 1-20: a plurality of more than two different mutually complementary stereoscopic half-images such that each of the half-images is reproduced with a large number of image points on one of different sub -groups of pixels and light emanating from each of these sub-groups of pixels is conducted through a beam splitter grid (22) into a region (31, 32, 33, 34) which is assigned to this sub-group), the sum of all emission regions is greater than the sum of all pixels of all perspectives (abstract, col. 2, lines 1-20: light emanating from each of these sub -groups of pixels is conducted through the beam splitter grid into a region which is assigned to this sub -group, from which region only the half-image reproduced by this sub -group is visible, the mentioned plurality of half-images being smaller than the large number of views which the screen is able to display), and the electromagnetic radiation is uniquely assigned to the emission region (abstract, col. 5, lines 26-42: light emanating from each of these sub -groups of sub -pixels impinges through the beam splitter grid 22 into one of four different regions 31, 32, 33 and 34, from which only the half-image reproduced by this sub -group is visible. See Figs, 1-4).
De la Barre does not teach a detector; the detector is arranged downstream of the 3D display element as seen in a radiation direction at a predetermined position in a field of view, - electromagnetic radiation emitted by the emission regions is detectable by the detector.
However, Jurk discloses a detector (Figs. 1, 7-8: element 13); the detector is arranged downstream of the 3D display element as seen in a radiation direction at a predetermined position in a field of view (Figs. 1, 7-8, page 21, lines 8-11- a stereoscopic camera 13 is arranged in front of the autostereoscopic display 1 At the distance A), electromagnetic radiation emitted by the emission regions is detectable by the detector (Figs. 1, 7-8, page 21, lines 17-20 -a plurality of pictures of the screen or display 1 are taken with the camera 13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De la Barre to include  a detector ; the detector is arranged downstream of the 3D display element as seen in a radiation direction at a predetermined position in a field of view, electromagnetic radiation emitted by the emission 
 Regarding claim 2,
De la Barre in view of Jurk teaches the 3D display system according to claim 1. Additional  De la Barre teaches  an optical element being arranged downstream of the plurality of emission regions as seen in a radiation direction (item 22), wherein the optical element directs electromagnetic radiation of the first group into a first zone within a field of view , the optical element directs electromagnetic radiation of the second group into a second zone within the field of view, and the first zone is arranged in a first lateral direction adjacent the second zone (col. 5, lines 26-42: light emanating from each of these sub -groups of sub -pixels impinges through the beam splitter grid 22 into one of four different regions 31, 32, 33 and 34, from which only the half-image reproduced by this sub -group is visible. See Figs. 1-4). 
Regarding claim 3,
De la Barre in view of Jurk teaches the 3D display system according to claim 2. Additionally De la Barre teaches emission regions of a third group in which the optical element directs electromagnetic radiation of the emission regions of the third group into a third zone within the field of view, and the third zone is arranged in a second lateral direction adjacent the first and/or second zone (col. 5, lines 26-42: different regions 31, 32, 33 and 34). 
Regarding claim 4,
De la Barre in view of Jurk teaches the 3D display system according to claim 1. Jurk further teaches a memory in which calibration data are stored, wherein the calibration data (page 3, line 31 to page 4, line 16: determining a weight function for each of the pixels, the weight function assigned to each of the pixels being dependent on the misalignment direction value and the misalignment magnitude value assigned to the respective pixel, wherein the weight functions or parameters defining the weight functions are stored in a memory of a control unit of the display and wherein the weight functions define a weight factor for each subpixel of the respective pixel and are determined such that activating the subpixels of a pixel in accordance with the respective weight function results). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 5,
De la Barre in view of Jurk teaches the 3D display system according to claim 2. Additional  De la Barre  teaches some of the emission regions are assigned to a further group (col. 2, lines 1-25:  different sub -groups of pixels), wherein the electromagnetic radiation emitted by the emission regions of the further group does not represent a perspective of the image within the field of view (col. 2, line 64 to col. 3, line 2: at least two of the sub-groups--possibly also all of the sub-groups--can be chosen such that respectively at least one pixel is blanked between adjacent image points from two different ones of these sub-groups). 
Regarding claim 6,
De la Barre in view of Jurk teaches the 3D display system according to claim 2. Additional  De la Barre teaches the emission regions of different groups are arranged side by side in a common lateral plane and the emission regions form a common emission surface (Figs. 1-4: plane 25), wherein the emission regions of different groups are respectively distributed over the (col. 4, lines 58-65: image information of twenty mutually complementary stereoscopic half-images is reproduced so that, from each of the laterally offset viewing zones 23 respectively, precisely one of these stereoscopic half-images is visible). 
Regarding claim 8,
De la Barre in view of Jurk teaches the 3D display system according to claim 1. Jurk further teaches with a memory, in which - calibration data is determined by the detector,  (page 21, lines 17-20 -  In the course of the method for compensating the misalignment between the grating 3 and the subpixel array 2, a plurality of pictures of the screen or display 1 are taken with the camera 13) and - the memory contains the calibration data (page 3, line 31 to page 4, line 16, page 28, lines 18-35- the weight function assigned to each of the pixels being dependent on the misalignment direction value and the misalignment magnitude value assigned to the respective pixel, wherein the weight functions or parameters defining the weight functions are stored in a memory). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 13,
De la Barre teaches the following limitations of claim 13:
 A method for operating a 3D display system comprising - a 3D display element with a plurality of emission regions adapted to emit electromagnetic radiation (Figs. 1-4, abstract- pixels of a matrix screen (21) are actuated as a function of the image information)) and wherein - at (abstract- pixels of a matrix screen (21) are actuated as a function of the image information… light emanating from each of these sub-groups of pixels), wherein - a pixel of a first perspective of an image is represented by each emission region of the first group, - a pixel of a second perspective of the image is represented by each emission region of the second group (abstract, col. 2, lines 1-20: a plurality of more than two different mutually complementary stereoscopic half-images such that each of the half-images is reproduced with a large number of image points on one of different sub -groups of pixels and light emanating from each of these sub-groups of pixels is conducted through a beam splitter grid (22) into a region (31, 32, 33, 34) which is assigned to this sub-group), and the sum of all emission regions is greater than the sum of all pixels of all perspectives (abstract, col. 2, lines 1-20: light emanating from each of these sub -groups of pixels is conducted through the beam splitter grid into a region which is assigned to this sub -group, from which region only the half-image reproduced by this sub -group is visible, the mentioned plurality of half-images being smaller than the large number of views which the screen is able to display), wherein the method comprises the following steps: B) the emission regions emit electromagnetic radiation, wherein the electromagnetic radiation of each emission region is uniquely assignable to this emission region (abstract, col. 5, lines 26-42: light emanating from each of these sub -groups of sub -pixels impinges through the beam splitter grid 22 into one of four different regions 31, 32, 33 and 34, from which only the half-image reproduced by this sub -group is visible. See Figs, 1-4); D) a group of emission regions is uniquely assigned to each zone in the field of view (abstract, col. 5, lines 26-42: light emanating from each of these sub -groups of sub -pixels impinges through the beam splitter grid 22 into one of four different regions 31, 32, 33 and 34, from which only the half-image reproduced by this sub -group is visible. See Figs, 1-4).
De la Barre does not explicitly disclose - a detector; A) the detector is arranged downstream of the 3D display element as seen in the radiation direction at a predetermined position within a field of view; C) the electromagnetic radiation is detected by the detector; wherein calibration data are generated from steps C) and D), and the calibration data are stored in a memory.
Jurk disclose - a detector (Figs. 1, 7-8: element 13),  A) the detector is arranged downstream of the 3D display element as seen in the radiation direction at a predetermined position within a field of view (Figs. 1, 7-8, page 21, lines 8-11- a stereoscopic camera 13 is arranged in front of the autostereoscopic display 1 At the distance A); C) the electromagnetic radiation is detected by the detector (Figs. 1, 7-8, page 21, lines 17-20 -a plurality of pictures of the screen or display 1 are taken with the camera 13); wherein (page 3, line 31 to page 4, line 16, page 21, lines 17-20, page 28, lines 18-35 -  In the course of the method for compensating the misalignment between the grating 3 and the subpixel array 2, a plurality of pictures of the screen or display 1 are taken with the camera 13) and D) (Figs. 1 and 5, abstract, page 1, lines 14-17- The subpixels of the subpixel array of an autostereoscopic display of this kind comprise at least two subsets of subpixels, each of the subsets corresponding to one of at least two viewing zones), and the calibration data are stored in a memory (page 3, line 31 to page 4, line 16, page 28, lines 18-35- the weight function assigned to each of the pixels being dependent on the misalignment direction value and the misalignment magnitude value assigned to the respective pixel, wherein the weight functions or parameters defining the weight functions are stored in a memory).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De la Barre to include  a detector; A) the detector is arranged downstream of the 3D display element as seen in the radiation direction at a predetermined position within a field of view; C) the electromagnetic radiation is detected by the detector wherein calibration data are generated from steps C) and D),  and the calibration data are stored in a memory as taught by Jurk for compensating a misalignment between an optical grating and subpixel array of the stereoscopic display (Jurk: abstract).

De la Barre in view of Jurk discloses the method according to claim 13. Jurk further discloses wherein - the detector has a two-dimensional resolution in first and second lateral directions (See Fig. 9, a two dimensional image captured by a camera 13).  The motivation statement set forth above with respect to claim 13 applies here. 

Regarding claim 16,
De la Barre in view of Jurk discloses the method according to claim 13.  wherein - some of the emission regions are assigned to a further group (col. 2, lines 1-25:  different sub -groups of pixels), wherein - the electromagnetic radiation emitted by the emission regions of the further group does not represent a perspective of the image within the field of view (col. 2, line 64 to col. 3, line 2: at least two of the sub-groups--possibly also all of the sub-groups--can be chosen such that respectively at least one pixel is blanked between adjacent image points from two different ones of these sub-groups).


Allowable Subject Matter
Claims 9-12 are allowed. See the reasons for allowance on the Notice of Allowance mailed August 14, 2020 (Pages 3-4) and applicant’s remarks filed on July 27, 2020 (Pages 7-9).

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Jurk discloses wherein - the method steps A) to C) are repeated several times (page 5, lines 4-17 -Determining the misalignment magnitude matrix in- eludes iteratively modifying a second initial pattern on the subpixel array such that barycenters of brightness of pixels are, compared to this second initial pattern, shifted into a direction depending on or corresponding to the misalignment direction value assigned to the respective pixel and by an amount varying from iteration to iteration, taking pictures of the appearance of the display for each of the iterations, evaluating these pictures and defining the misalignment magnitude values assigned to different pixels. See Fig. 22).
However, the cited prior arts fail to teach the feature of “the detector is arranged successively at different predetermined positions within the field of view at each repetition of the method step A),” as recited in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488